MEMORANDUM***
Maria M. Salcido Quintanar and her two minor children, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s denial of suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review constitutional challenges de novo, Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001), and deny the petition.
Petitioners concede that they did not accrue seven years of continuous physical presence before the government served them with an order to show cause, and that they are ineligible for suspension of deportation under the stop-time rule.
We reject petitioners’ equal protection challenge to the application of the stop-time provision because the rule is rationally related to a legitimate government purpose. See id. at 517-18 (rejecting equal protection challenge to application of the stop-time rule, and noting Congressional motivation for enactment).
PETITION DENIED.

 ■pjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.